COBB, Judge,
dissenting.
For the reasons stated by Judge Shaw in his special writing in Poole v. State, 846 So.2d 370, 389 (Ala.Crim.App.2001) (Shaw, J., concurring in the result), with which I agreed in my special writing in Poole, 846 So.2d at 398, I disagree with the Court’s harmless error analysis of the Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), issue in its unpublished memorandum. Because I believe that the trial court erred, and that its *1150error could not have been harmless, I dissent.